 Case 13-83587       Doc 190     Filed 12/11/18 Entered 12/11/18 12:37:27            Desc Main
                                  Document     Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                          Northern District of Illinois – Western Division

IN RE:                                                       CHAPTER 13

THOMAS A. SCHELLE                                            CASE NO. 13-83587


      NOTICE OF FINAL CURE PAYMENT AND COMPLETION OF PLAN PAYMENTS

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Chapter 13 Trustee, Lydia S. Meyer, files
Notice that the amount required to cure the default in the below claim has been paid in full and
the debtor has completed payments under the Plan.


Name of creditor:     Wells Fargo Bank NA                             Court claim #: 4
Last four digits of any number used to identify the debtor’s account: 4286


 Final Cure Amount
 Amount of Prepetition Arrears         $14151.80 (Per Allowed Proof of Claim)


 Amount Paid by Trustee                $14151.80




 Monthly ongoing Mortgage Payment
 Mortgage is paid:
 ¨       Thru the Chapter 13 Plan              x      Direct by Debtor(s)


Within 21 days of the service of this Notice, the creditor MUST file and serve a Statement as a
supplement to the holders’ proof of claim on the debtor, debtor’s counsel and the trustee,
pursuant to Federal Bankruptcy Rule 3002.1 (g), indicating: 1) whether it agrees that the debtor
has paid in full the amount required to cure the default and 2) whether the debtor is otherwise
current on all payments consistent with 11 USC ¶1322(b)(5).


Dated: 12/11/18                               /s/Lydia S. Meyer
                                              Lydia S. Meyer, Trustee
                                              308 W. State St., Suite 212
                                              Rockford, IL 61101

                                        Certificate of Service
       I hereby certify that a copy of this Notice of Final cure Payment and Completion of Plan
Payments was served on the parties listed below by ordinary US Mail or served electronically
through the Court’s ECF System at the email address registered with the Court on this 11th
Day of December, 2018

Dated: 12/11/18                               /s/Cynthia K. Burnard
 Case 13-83587   Doc 190   Filed 12/11/18 Entered 12/11/18 12:37:27   Desc Main
                            Document     Page 2 of 2

WELLS FARGO BANK NA
% LOANCARE SERVICING CENTER
3637 SENTARA WAY
VIRGINIA BEACH, VA 23452

WELLS FARGO HOME MORTGAGE
BANKRUPTCY DEPARTMENT
3476 STATEVIEW BLVD.
FT. MILL, SC 29715

CODILIS & ASSOCIATES P C
BANKRUPTCY DEPARTMENT
15W030 N FRONTAGE RD SUITE 100
BURR RIDGE, IL 60527

THOMAS A. SCHELLE
PO BOX 12
RINGWOOD, IL 60072

GERACI LAW LLC
55 E. MONROE STREET, #3400
CHICAGO, IL 60603
